Case 6:18-cv-01586-CEM-LRH Document 26 Filed 06/27/19 Page 1 of 8 PageID 109




                             UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

   HECTOR O. BELEN,

                           Plaintiff,

   v.                                                         Case No: 6:18-cv-1586-Orl-41LRH

   KINNERET, INC. and KINNERET II,
   INC.,

                           Defendants.


                                  REPORT AND RECOMMENDATION
             This cause came on for consideration without oral argument on the following motion filed

   herein:

             MOTION:       RENEWED JOINT MOTION FOR APPROVAL OF
                           SETTLEMENT AND TO DISMISS CASE WITH
                           PREJUDICE (Doc. 25)

             FILED:        June 13, 2019


             THEREON it is RECOMMENDED that the motion be GRANTED IN PART
             and DENIED IN PART.

   I.        Background

             The Plaintiff has alleged a claim for unpaid overtime wages against the Defendant, his

   former employer, in violation of the Fair Labor Standards Act (FLSA). See Doc. 1 (Complaint)

   and Doc. 15 (Plaintiff’s answers to the Court’s FLSA interrogatories).    After engaging in limited

   discovery as required by the Court’s FLSA Scheduling Order (Doc. 14), the Parties reached a

   settlement. (Docs. 21-22). The Parties filed an initial joint motion for approval of settlement (Doc.

   22), which the Court denied because the settlement agreement contained inconsistent provisions
Case 6:18-cv-01586-CEM-LRH Document 26 Filed 06/27/19 Page 2 of 8 PageID 110



   relating to the scope of the claims the Plaintiff agreed to waive and release. (Doc. 24). The Court

   directed the Parties to file a renewed motion for settlement approval on or before June 13, 2019

   (Id.), which they did, along with a revised settlement agreement (Doc. 25 (Motion) and Doc. 25-1

   (Revised Agreement)). That motion and the revised settlement agreement have been referred to

   the undersigned for review.

          In response to the Court’s FLSA Interrogatories, the Plaintiff claims that he worked for the

   Defendants as a nonexempt employee between 2015 and 2018 and was paid $24.00 per hour.

   (Docs. 15 at 4-5; 25 at 2). The Plaintiff claims that he worked an average of five to ten overtime

   hours per week throughout his employment with the Defendants. (Doc. 15 at 5). The Plaintiff

   further claims that the Defendants misclassified him as an exempt employee and paid him a salary,

   therefore failing to compensate him for the overtime hours he worked in violation of the overtime

   provision of the FLSA, 29 U.S.C. § 207, and Florida common law. (Docs. 15 at 5; 25 at 1-2). As

   a result, the Plaintiff claims that he is entitled to somewhere between $6,000.00 and $18,000.00 in

   unpaid overtime wages and an equal amount in liquidated damages. (Doc. 15 at 5). 1

          Under the Revised Agreement, the Plaintiff will receive $2,950.00 in unpaid wages,

   $2,950.00 in liquidated damages, and $4,000.00 in attorney fees and costs in exchange for releasing

   any and all FLSA claims that he may have against the Defendants and other released parties. (Doc.

   25-1 at ¶¶ 2-3). The parties assert that the Revised Agreement represents a fair and reasonable



          1  In denying the parties’ initial motion to approve their settlement, the undersigned stated
   that the parties “should clarify exactly how much the Plaintiff claimed he is entitled to recover in
   the renewed motion.” (Doc. 24 at 2 n.1). The parties, however, did not heed the undersigned’s
   direction. (See Doc. 25). Despite this fact, the undersigned finds that it is not grounds to deny the
   renewed motion. The parties did not disagree with the undersigned’s discussion of the Plaintiff’s
   answers to the Court’s interrogatories. Thus, the parties implicitly agree that the Plaintiff claimed
   somewhere between $6,000.00 and $18,000.00 in unpaid overtime wages and an equal amount in
   liquidated damages. This information is sufficient for the Court to determine whether the
   compromise discussed below is fair and reasonable.


                                                   -2 -
Case 6:18-cv-01586-CEM-LRH Document 26 Filed 06/27/19 Page 3 of 8 PageID 111



   resolution of the Plaintiff’s FLSA claims and request that the Court grant the Motion and dismiss

   the case with prejudice.   (Doc. 25 at 5).

   II.    Law

          The settlement of a claim for unpaid minimum or overtime wages under the FLSA may

   become enforceable by obtaining the Court’s approval of the settlement agreement. 2 Lynn’s Food

   Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1352-53 (11th Cir. 1982). Before approving an

   FLSA settlement, the Court must scrutinize the settlement agreement to determine whether it is a

   fair and reasonable resolution of a bona fide dispute of plaintiff’s FLSA claims. See id. at 1353-

   55. In doing so, the Court should consider the following nonexclusive factors:

                  •   The existence of collusion behind the settlement.
                  •   The complexity, expense, and likely duration of the litigation.
                  •   The state of the proceedings and the amount of discovery
                      completed.
                  •   The probability of plaintiff’s success on the merits.
                  •   The range of possible recovery.
                  •   The opinions of counsel.

   See Leverso v. SouthTrust Bank of Ala., Nat’l Assoc., 18 F.3d 1527, 1531 n.6 (11th Cir. 1994). The

   Court may approve the settlement if it reflects a reasonable compromise of the FLSA claims that

   are actually in dispute. See Lynn’s Food Stores, 679 F.2d at 1354. There is a strong presumption

   in favor of settlement. See Cotton v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977). 3

          In addition to the foregoing factors, the Court must also consider the reasonableness of the

   attorney fees to be paid pursuant to the settlement agreement “to assure both that counsel is


          2 The settlement of a claim for unpaid minimum or overtime wages under the FLSA may
   also become enforceable by having the Secretary of Labor supervise the payment of unpaid wages.
   Lynn’s Food Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1353 (11th Cir. 1982).

          3 The Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit
   handed down prior to the close of business on September 30, 1981. Bonner v. City of Prichard,
   661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).


                                                   -3 -
Case 6:18-cv-01586-CEM-LRH Document 26 Filed 06/27/19 Page 4 of 8 PageID 112



   compensated adequately and that no conflict of interest taints the amount the wronged employee

   recovers under a settlement agreement.” Silva v. Miller, 307 F. App’x 349, 351-52 (11th Cir.

   2009). 4     The parties may demonstrate the reasonableness of the attorney fees by either: 1)

   demonstrating the reasonableness of the proposed attorney fees using the lodestar method; or 2)

   representing that the parties agreed to plaintiff’s attorney fees separately and without regard to the

   amount paid to settle plaintiff’s FLSA claim. See Bonetti v. Embarq Mgmt. Co., 715 F. Supp. 2d

   1222, 1228 (M.D. Fla. 2009).

   III.       Analysis

              A. The Settlement

              The Plaintiff worked for the Defendants as a maintenance supervisor between 2015 and

   2018. (Doc. 25 at 2). The Plaintiff claims that the Defendants misclassified him as an exempt

   employee when he was actually a non-exempt employee entitled to receive overtime wages under

   the FLSA. (Docs. 1; 15 at 5; 25 at 2). Accordingly, the Plaintiff contends that the Defendants

   failed to pay him somewhere between $6,000.00 and $18,000.00 in overtime wages, and seeks full

   compensation for that amount, plus an equal amount in liquidated damages. (Doc. 15 at 5). The

   Defendants argue that the Plaintiff was exempt from the FLSA overtime requirement and therefore

   is not entitled to recover any overtime wages. (Doc. 25 at 2). Thus, this case involves a disputed

   issue of coverage under the FLSA, creating a bona fide dispute under that statute.

              The parties have been represented by counsel throughout this case and state that they “had

   sufficient information and had conducted an adequate investigation to allow them to make an

   educated and informed analysis of the claims.” (Id. at 4). The Plaintiff agreed to compromise his


           4    In the Eleventh Circuit, unpublished decisions are not binding, but are persuasive
   authority.     See 11th Cir. R. 36-2.




                                                     -4 -
Case 6:18-cv-01586-CEM-LRH Document 26 Filed 06/27/19 Page 5 of 8 PageID 113



   claims due to the complexity of the issues, the probability of success on the merits, and the time and

   expense associated with continued litigation.      (Id. at 4). For these reasons, the Plaintiff agreed to

   receive $2,950.00 in unpaid wages, an equal amount in liquidated damages, and $4,000.00 in

   attorney fees and costs in exchange for releasing any and all FLSA claims that he may have against

   the Defendants and other released parties. (Doc. 25-1 at ¶¶ 2-3).

          Although the Plaintiff is agreeing to settle this case for significantly less than he claimed he

   was entitled to recover, the undersigned nevertheless finds that the settlement is fair and reasonable.

   This case involves a coverage dispute.      Thus, if the Plaintiff failed to prove that he is a non-exempt

   employee entitled to overtime wages under the FLSA he would recover nothing and be liable for

   the Defendants’ costs.     The Revised Agreement ensures that the Plaintiff will receive some

   compensation.    For this reason, as well as the additional time and expense associated with

   continued litigation, the undersigned finds that the settlement is fair and reasonable. Therefore, the

   undersigned RECOMMENDS that the Court find that the settlement is a fair and reasonable

   resolution of the Plaintiff’s FLSA claim.

          B. The Other Terms of the Revised Agreement

          The Revised Agreement contains two provisions of note. The undersigned will address

   each provision in turn.

          First, the Revised Agreement contains a release provision in which the Plaintiff agrees to

   release the Defendants and other released parties “from any and all claims Plaintiff may have under

   the Fair Labor Standards Act (“FLSA”).” (Doc. 25-1 at ¶ 2). 5 This release is sufficiently narrow




          5 The Agreement contains two other provisions that restate that the Plaintiff is only releasing
   FLSA claims that he has or may have against the Defendants and other released parties. (Doc. 25
   at 6-7).



                                                      -5 -
Case 6:18-cv-01586-CEM-LRH Document 26 Filed 06/27/19 Page 6 of 8 PageID 114



   to allay any concern that the Plaintiff may be giving up an unknown, but valuable, claim that is

   wholly unrelated to his FLSA claim. See, e.g., Moreno v. Regions Bank, 729 F. Supp. 2d 1346

   (M.D. Fla. 2010); see also Bright v. Mental Health Res. Ctr., Inc., Case No. 3:10-cv-427-J-37TEM,

   2012 WL 868804 (M.D. Fla. Mar. 14, 2012).               Thus, the undersigned finds that the Revised

   Agreement’s release provision does not affect the fairness and reasonableness of the settlement.

           Second, the Revised Agreement contains a modification provision, which states:

           This Agreement may not be modified, altered or changed except upon express
           written consent of all Parties wherein specific reference is made to this Agreement.

   (Doc. 25-1 at ¶ 16). This provision allows the parties to modify the Revised Agreement at any time

   without Court approval.     This provision, if used, would defeat the purpose of obtaining Court

   approval of the Revised Agreement. See Layton v. Percepta, LLC, Case No. 6:17-cv-1488-Or l-

   41DCI, 2019 WL 1047325, at *2 (M.D. Fla. Feb. 13, 2019) report and recommendation adopted,

   2019 WL 1040854 (M.D. Fla. Mar. 5, 2019).               Thus, the undersigned recommends that the

   modification provision, i.e., the second full sentence of paragraph sixteen of the Revised Agreement,

   be stricken. 6

           The Revised Agreement does not contain any other provisions that are generally found to

   undermine the fairness and reasonableness of an FLSA settlement. (See Doc. 25-1). Thus, the

   undersigned RECOMMENDS that the Court strike the second, full sentence of paragraph 16 of the

   Revised Agreement and find that none of the other provisions of the Revised Agreement affect the

   overall fairness and reasonableness of the settlement.


           6 The Revised Agreement permits the severability of the modification provision without
   affecting the remainder of the Revised Agreement. (Doc. 25-1 at ¶ 8 (“Should any of the provisions
   of this Agreement (other than the Release of Claims provision) be determined to be invalid by a
   court of competent jurisdiction, the Parties agree that this shall not affect the enforceability of the
   other provisions of the Agreement.”)).




                                                    -6 -
Case 6:18-cv-01586-CEM-LRH Document 26 Filed 06/27/19 Page 7 of 8 PageID 115



           C. Attorney Fees and Costs.

           The parties agreed that the Plaintiff’s counsel will receive a total of $4,000.00 in attorney

   fees and cost. (Doc. 25-1 at ¶ 3(c)). The parties state that they “agreed on the amount of fees and

   costs to be paid to Plaintiff’s counsel separately and after agreeing on the amounts to be paid to

   Plaintiff.”   (Doc. 25 at 5). The settlement is reasonable to the extent previously discussed, and the

   parties’ foregoing statement adequately establishes that the issue of attorney fees and costs was

   agreed upon separately and without regard to the amount the Plaintiff is receiving under the Revised

   Agreement. See Bonetti, 715 F. Supp. 2d at 1228. Therefore, pursuant to Bonetti, the undersigned

   RECOMMENDS that the Court find that the agreement concerning attorney fees and costs does

   not affect the fairness and reasonableness of the settlement.

   IV.     Conclusion

           Accordingly, it is respectfully RECOMMENDED that:

           1. The Motion (Doc. 25) be GRANTED as follows:

                    a. The second full sentence of paragraph sixteen of the Revised Agreement (Doc.

                       25-1 at ¶ 16) be STRICKEN.

                    b. The Revised Agreement (Doc. 25-1) otherwise be found to be a fair and

                       reasonable settlement of the Plaintiff’s FLSA claim.

           2. The Motion (Doc. 25) be DENIED in all other respects.

           3. The case be DISMISSED WITH PREJUDICE.

           4. The Clerk be directed to close the case.

                                         NOTICE TO PARTIES

           A party has fourteen days from this date to file written objections to the Report and

   Recommendation’s factual findings and legal conclusions.           A party’s failure to file written




                                                     -7 -
Case 6:18-cv-01586-CEM-LRH Document 26 Filed 06/27/19 Page 8 of 8 PageID 116



   objections waives that party’s right to challenge on appeal any unobjected-to factual finding or legal

   conclusion the district judge adopts from the Report and Recommendation.        See 11th Cir. R. 3-1.

   If the parties have no objection to this Report and Recommendation, they may promptly file

   a joint notice of no objection.

          Recommended in Orlando, Florida on June 27, 2019.




   Copies furnished to:

   Presiding District Judge
   Counsel of Record
   Unrepresented Party
   Courtroom Deputy




                                                    -8 -
